Citation Nr: 0711992	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-36 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant's discharge under other than honorable 
conditions constitutes a bar to Department of Veterans 
Affairs (VA) benefits exclusive of health care under Chapter 
17, Title 38, United States Code. 


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The appellant had active service from October 1979 to 
February 1983 and from February 1983 to September 1984.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In November 2006, the appellant had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 


FINDINGS OF FACT

1. The appellant's honorable discharge for the period of 
service from October 1979 to February 1983 was not applicable 
to the entire period of enlistment.  

2.  The appellant's September 1984 discharge was under other 
than honorable (OTH) conditions due to willful and persistent 
misconduct; the OTH discharge applies to the appellant's 
entire period of service.

3. The persuasive evidence does not show that the appellant 
was insane at the time of the offenses leading to his OTH 
discharge and there is no evidence that his service was 
otherwise honest, faithful and meritorious.


CONCLUSION OF LAW

The appellant's discharge was under other than honorable 
conditions and there is no evidence that he was insane at the 
time of the offenses leading to his discharge; therefore, the 
character of his discharge constitutes a bar to VA benefits, 
exclusive of health care benefits of Chapter 17, United 
States Code. 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 
3.12, 3.354. (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1). The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other ground,  444 F.3d 1328 (Fed. Cir. 2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

In a July 2005 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA and the effect of this duty upon his claims. He was told 
what evidence was needed to substantiate his claims, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit. He 
was told to submit any evidence relevant to his claims.  The 
appellant was also informed of the regulations pertaining to 
character of discharge determinations.

The Board finds that the content of the July 2005 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence. Subsequently, the November 2005 
SSOC was issued, which provided the appellant with an 
additional 60 days to submit additional evidence. Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim. 

In addition, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board notes that the appellant reported receiving treatment 
at the Los Angeles, Sepulveda, and Loma Linda VA medical 
centers in a July 2005 letter.  The RO has not obtained these 
records.  However, as the issue is whether the character of 
the appellant's discharge is a bar to VA benefits, these 
treatment records are not pertinent to the claim on appeal.  
The appellant has not ever claimed, nor do any medical 
treatment records show, any psychiatric treatment or finding 
of insanity.  Since the issue of appeal is whether the 
character of the appellant's discharge is a bar to VA 
benefits, an examination is not required.  It is therefore 
the Board's conclusion that the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed and in obtaining evidence pertinent to his claim under 
the VCAA. No useful purpose would be served in remanding this 
matter for yet more development. Such a remand would result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the appellant. The Court has 
held that such remands are to be avoided. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 
    
In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision. In the 
notification letter mailed in March 2006, the appellant was 
provided with the provisions of the Dingess case. 

Analysis

The appellant seeks to amend the character of his discharge 
which is currently a bar to VA benefits.  In support of his 
claim, the appellant testified at the November 2006 hearing 
that he had not been charged with a crime when he was 
discharged.  He indicated that he was experiencing family 
challenges at the time.  He also felt that no one cared about 
him in the service and that he should have been counseled. He 
stated that while he was in his second year of service, his 
aunt, grandmother, and cousin died.  He testified that while 
in the service, he was late a few times because he was 
visiting his family, was drinking, and was arrested for not 
paying for a pack of gum.  He reported that he did not have a 
pattern of misconduct.  He also testified that he was not 
thinking clearly at the time of his discharge and his only 
goal was to get out of the service.  

The term 'veteran' means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  See 38 C.F.R. § 3.12(a). 

Initially, the Board notes that the appellant had two periods 
of service.  His first period of service was from October 
1979 to February 1983; his DD 214 reflects an honorable 
discharge.  Under remarks, it was noted that the appellant 
reenlisted in the U.S. Marine Corps.  The appellant's second 
period of service was from February 1983 to September 1984.  
Records reflect that the appellant received an OTH discharge.  
A January 1986 Administrative Decision shows that the 
appellant enlisted on October 22, 1979 for a period of four 
years.  Therefore, the Board must determine if the 
appellant's OTH in September 1984 was applicable to the 
entire period of service.

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b) (emphasis 
added).  VA benefits are not generally payable unless the 
period of service upon which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 
C.F.R. § 3.12(a).  

The Board finds that the appellant's honorable discharge, 
dated February 1983, is not binding on the entire period of 
service as it was not the final termination of the enlistment 
period.  The appellant's initial enlistment period was for 
four years, beginning in October 22, 1979; thus, it would 
have ended in October 1983.  As the honorable discharge was 
given in February 1983, it is not considered the character of 
discharge at the final termination of service for the entire 
enlistment period.  

In arriving at this conclusion, the Board has determined that 
the appellant was given a conditional discharge in February 
1983, per 38 C.F.R. § 3.13.  As previously noted, the 
appellant was given an honorable discharge in February 1983. 
That, however, was for the purpose of immediate reenlistment, 
and the appellant reenlisted for an extended period of time 
prior to the initial period being completed. At that time, he 
was not eligible for complete separation and that discharge 
accordingly was conditional in nature.  The Board has also 
considered 38 C.F.R. § 3.13(c) in arriving at this 
conclusion, but finds that the exceptions listed in this 
regulation are inapplicable to the appellant as he did not 
serve in the active military, naval, or air service for the 
period of time he was obligated to serve at the time of entry 
into service.  See 38 C.F.R. § 3.13(c)(1).  Thus, the periods 
of service from October 1979 to September 1984 are viewed, 
for VA purposes, as one, single period with an OTH discharge 
applicable to the entire period of service. 

Having determined that the OTH discharge applies to the 
appellant's service from October 1979 to September 1984, the 
Board must determine if this discharge is a bar to VA 
benefits, exclusive of health care benefits of Chapter 17, 
United States Code. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12, 
3.354.

A discharge for willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
This includes a discharge under other than honorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  See 38 C.F.R. § 3.12(d)(4).

Therefore, the Board must next determine if the appellant was 
discharged by virtue of a minor offense which would not be 
considered willful and persistent misconduct if his service 
was otherwise honest, faithful and meritorious.  See 38 
C.F.R.               § 3.12(d)(4).  Service personnel records 
show a conviction by a  summary court martial.  On March 2, 
1984 the appellant resisted lawful apprehension by a security 
detective, stole one package of Big Red gum, and attempted to 
prevent seizure of evidence by throwing the pack of Big Red 
gum on the roof.  He was confined for 30 days and fined.  

August 1984 separation records show that the appellant was 
discharged for misconduct. Records show that the separation 
was supported by the preponderance of the evidence due to an 
established pattern of misconduct.  Separation on the basis 
of misconduct was recommended.   

A January 1986 administrative decision shows that the 
appellant received a non-judicial punishment (NJP) on October 
28, 1982 for defrauding the Government and leaving on an 
unauthorized absence; a NJP on April 27, 1983 for defrauding 
the Government; and a conviction by a summary court martial 
on May 14, 1984 for larceny, resisting arrest, and preventing 
seizure of evidence.  

The Board finds that these incidences reflected willful and 
persistent misconduct.  Specifically, the appellant received 
two NJP's and was convicted by a summary court martial for 
larceny, resisting arrest, and preventing seizure of 
evidence.  These are not minor offenses and the conviction by 
a summary court martial reflects a serious offense.  
Moreover, there is no evidence that the appellant's service 
was otherwise honest, faithful, or meritorious.  Thus, the 
offenses leading to the OTH discharge were not minor and the 
appellant's service was not otherwise honest, faithful, or 
meritorious.  

Finally, the Board must determine if the appellant was insane 
during any period of his service.  Generally, VA benefits are 
not generally payable unless the period of service upon which 
the claim is based was terminated by discharge or release 
under conditions other than dishonorable.  See 38 U.S.C.A. §§ 
101(2), 101(18); 38 C.F.R. § 3.12(a).  However, if it is 
established that the person in question was insane at the 
time of committing the offense leading to the discharge, that 
person is not precluded from benefits by that discharge. 38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.
§ 3.354(a).  This regulation provides for three circumstances 
which the Court, noting the "obvious drafting defects" of the 
regulation, indicated should be modified by applying the 
phrase "due to a disease."  Zang v. Brown, 8 Vet.App. 246, 
252-53 (1995).  When the question is whether an individual 
was insane at the time of an offense leading to his court-
martial or discharge, the rating agency will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition of paragraph (a).  
38 C.F.R. § 3.354(b).  The Court has held that the insanity 
need only exist at the time of the commission of the offense 
leading to the person's discharge, and that there is no 
requirement of a causal connection between the insanity and 
the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity in 38 C.F.R.§ 3.354 (a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity did not fall within the definition of 
insanity in that regulation.  It was further indicated that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.  It was stated that the phrase "interferes with the 
peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  It was stated 
that the term "become antisocial" in the regulation referred 
to the development of behavior that was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" in 
which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large.  The opinion also held 
that behavior which is generally attributable to a substance-
abuse disorder does not exemplify the severe deviation from 
the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior.  
See VAOPGCPREC 20-97 (May 22, 1997).

In the present claim, there is no evidence that the appellant 
was insane at the time of the offenses leading to the 
discharge.  He has offered no evidence of insanity at the 
time of the offenses or while in-service. He only states that 
he was under stress due to family issues and was drinking.  
Specifically, there is no evidence in service medical or 
personnel records that the appellant's behavior represented a 
prolonged deviation from his normal method of behavior, 
interfered with the peace of society, or had so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belonged.
  
The appellant also reported that he was drinking at that 
time.  However, behavior which is generally attributable to a 
substance-abuse disorder does not exemplify the severe 
deviation from the social norm or the gross nature of conduct 
which is generally considered to fall within the scope of the 
term insanity and therefore does not constitute insane 
behavior.  See VAOPGCPREC 20-97 (May 22, 1997).  There is no 
evidence that the appellant was insane during the offenses 
that occurred.  Hence, the Board finds that the appellant's 
mental status during service does not satisfy the definition 
of insanity.   

In summary, the Board finds that the evidence shows that the 
appellant was discharged due to multiple NJP's and a 
conviction by a summary court martial, which is reflective of 
a pattern of misconduct.  The appellant was not insane at the 
time of incidents.  The Board also finds that there is no 
evidence that appellant's service at that time was otherwise 
characterized as honest, faithful and meritorious.  Given 
these findings, the Board concludes that the appellant is 
precluded from VA benefits by virtue of the character of the 
OTH discharge. 

Finally, the Board notes that the health care related 
benefits authorized by Chapter 17, Title 38, United States 
Code, may be available to persons with other than honorable 
discharges for disability incurred or aggravated during 
service.  See 38 C.F.R. § 3.360 (2006). Accordingly, although 
the appellant's receipt of VA compensation benefits has been 
barred by the above decision, he may still seek VA health 
care for any disability he asserts was the result of his 
military service. Id.  
  

ORDER

The discharge under other than honorable (OTH) conditions 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits exclusive of health care under Chapter 17, Title 38, 
United States Code and the claim is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


